Citation Nr: 1015012	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of right foot plantar fasciitis with pes 
planus and degenerative changes, currently rated as 10 
percent disabling.

2.  Evaluation of left foot plantar fasciitis with pes planus 
and degenerative changes, currently rated as 10 percent 
disabling.

3.  Evaluation of retropatellar pain syndrome of the left 
knee, currently rated as 10 percent disabling.

4.  Evaluation of retropatellar pain syndrome of the right 
knee, currently rated as 10 percent disabling.

5.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from January 1999 to January 
2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2005 and October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

A videoconference hearing before the undersigned was held in 
February 2010.  A transcript of the hearing has been 
associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.

Specifically, at his hearing before the Board in February 
2010, the Veteran reported that his knee and foot pain had 
worsened since his most recent VA examination of January 
2008.  The Board notes that the Veteran reported symptoms of 
instability during the hearing which had not been noted at 
the time of the most recent VA examination.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  

Additionally, outpatient treatment records dated in July 2008 
show that the appellant can no longer work due to his foot 
and ankle pain and has been going through vocational 
rehabilitation.  Therefore, vocational rehabilitation 
records, and a VA examination are necessary to properly 
adjudicate his claim.

The RO has not considered the vocational rehabilitation 
records, in compliance with 38 C.F.R. § 20.1304(c) (2009) and 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  An attempt to 
obtain these records should be undertaken.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The law provides that TDIU may be granted upon a showing that 
the appellant is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  In this case, 
VA outpatient treatment records of July 2008 note that the 
Veteran reported he could no longer work due to his foot and 
knee pain, therefore, the issue is raised by the record.  As 
such, the issue is properly before the Board.  A review of 
the record shows that further development is needed to 
properly adjudicate the TDIU claim.  Specifically, the RO 
must provide appropriate notice, develop the claim to 
included obtaining an opinion as to employability and 
adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Vocational 
Rehabilitation file and associate it 
with the record.  If such file cannot 
be obtained, this must be noted in the 
claims file and communicated to the 
Veteran.

2.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected bilateral plantar fasciitis 
and bilateral retropatellar pain 
syndrome.  The examiner should review 
determine the loss of motion in the 
feet and knees.  The examiner should 
explain if the joint functions are 
additionally limited by pain, fatigue, 
weakness, lack of endurance or 
incoordination after repetitive use.  
Further, the examiner should sate 
whether there is any instability of the 
knees and any deformity of the feet.  
The claims file should be reviewed in 
conjunction with this request. 

3.  Ensure that all VCAA notice 
obligations are satisfied concerning 
the claim for TDIU and adjudicate such 
claim, to include obtaining a VA 
opinion on the question of whether it 
is at least as likely as not that the 
appellant is unable to obtain and 
maintain substantially gainful 
employment as a result of his service-
connected disabilities.

4.  After completing the requested 
development, again review the record 
and readjudicate the claim.  If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  An appropriate time should be 
given for them to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


